UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14,2007 BERRY PETROLEUM COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 1-9735 (Commission File Number) 77-0079387 (IRS Employer Identification Number) 5201 TRUXTUN AVE., STE. 300, BAKERSFIELD, CA (Address of Principal Executive Offices) 93309 (Zip Code) Registrant’s telephone number, including area code: (661) 616-3900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 1.01Entry Into A Material Definative Agreement On December 14, 2007, the Board of Directors of Berry Petroleum Company (Berry) approved forms of Amended and Restated Stock Award Agreements for Restricted Stock Unit Grants which are being used for all Restricted Stock Unit Grants issued under Berry's 2005 Equity Compensation Plan to Berry’s Directors and Officers. The Amended and Restated Stock Award Agreements amend and restate the Stock Award Agreement filed with the SEC on Form 8-K on December 22, 2005.The 2005 Equity Compensation Plan was filed with the SEC on Form S-8 on July 29, 2005. The information contained in the Stock Award Agreement forms are incorporated herein by reference and furnished as Exhibit 99.1 and Exhibit99.2. Item9.01.Financial Statements and Exhibits (d) Exhibits 99.1 Berry Petroleum Company Amended and Restated Stock Award Agreement Form for Restricted Stock Unit Grant - Directors. 99.2 Berry Petroleum Company Amended and Restated Stock Award Agreement Form for Restricted Stock Unit Grant – Officers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. BERRY PETROLEUM COMPANY By: /s/ Kenneth A. Olson Kenneth A. Olson Corporate Secretary Date:December 14, 2007 - 2 -
